EXHIBIT 23.2 CONSENT OF REGISTERED INDEPENDENT PUBLIC ACCOUNTING FIRM We consent to the incorporation by reference in the Registration Statements (Form S-8 Nos. 333-143652, 333-61876, 333-153228 and 333-160100) pertaining to the 2000 Long-Term Incentive Plan, the 2006 Equity Incentive Plan, and certain warrants of RadNet Inc., of our report dated May 10, 2010 with respectto the combined financial statements of certain RadNet, Inc. affiliates including MIB Partnership, LLP, Franklin Imaging Joint Venture, Carroll County Radiology, LLC and MRI at St. Joseph Medical Center, LLC, included in this Annual Report (Form 10-K/A) for the year ended December 31, 2009. /s/ Ernst & Young LLP Los Angeles, California May 10, 2010
